Citation Nr: 1717788	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-40 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for right hip injury.

2. Entitlement to service connection for left ankle injury.


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to April 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran stated he incurred his right hip injury and left ankle injury in service when he was in a helicopter crash in Vietnam in November 1969.  Although his service treatment records are silent as to any treatment around that time period, the Veteran's Certificate of Release from Active Duty notes the Veteran received a Vietnam Service Medal and a Bronze Star Medal.  The Board concedes that the Veteran was exposed to combat in Vietnam.  The Veteran has received private medical treatment over the last several years, but none of his treating physicians have provided a medical opinion as to whether or not the Veteran's injuries are related to his service.

The Veteran has not been afforded a VA examination to determine the etiology of his right hip injury and his left ankle injury.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006);  see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  Based on the above, the Board finds that a remand is required so that the Veteran can be scheduled for a VA examination to determine if any injuries present during the period of the claim are etiologically related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran to be examined by a physician with sufficient expertise to determine the etiology of the Veteran's right hip injury and left ankle injury.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any evaluations, studies, and tests deemed to be necessary should be accomplished. 

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should state an opinion with respect to the right hip injury and the left ankle injury as to whether there it is at least as likely as not (a 50 percent probability or higher) that the respective injury originated during service or is otherwise etiologically related to service.

The rationale for all opinions expressed must also be provided.  If any required opinion cannot be provided, the examiner should explain why.

2. The RO should ensure that the Veteran is provided with adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

3. Then, the claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue to the Veteran a supplemental statement of the case and afford him the appropriate opportunity for response before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G.A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




